
	

113 S2138 IS: Veterans Hiring Act
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2138
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide a payroll tax holiday for newly hired veterans.
	
	
			1.
			Short titleThis Act may be cited as the Veterans Hiring Act.2.Employee payroll tax holiday for newly hired veterans(a)In generalSubsection (d) of section 3111 of the Internal Revenue Code of 1986 is amended to read as follows:(d)Special exemption for eligible veterans hired during certain calendar quarters(1)In generalSubsection (a) shall not apply to 50 percent of the wages paid by the employer with respect to
			 employment during the holiday period of any eligible veteran for services
			 performed—(A)in a trade or business of the employer, or(B)in the case of an employer exempt from tax under section 501(a), in furtherance of the activities
			 related to the purpose or function constituting the basis of the
			 employer's exemption under such section.(2)Holiday periodFor purposes of this subsection, the term holiday period means the period of 4 consecutive calendar quarters beginning with the first day of the first
			 calendar quarter beginning after the date of the enactment of the Veterans Hiring Act.(3)Eligible veteranFor purposes of this subsection—(A)In generalThe term eligible veteran means a veteran who—(i)begins work for the employer during the holiday period,(ii)was discharged or released from the Armed Forces of the United States under conditions other than
			 dishonorable, and(iii)is not an individual described in section 51(i)(1) (applied by substituting employer for taxpayer each place it appears).(B)VeteranThe term veteran means any individual who—(i)has served on active duty (other than active duty for training) in the Armed Forces of the United
			 States for a period of more than 180 days, or has been discharged or
			 released from active duty in the Armed Forces of the United States for a
			 service-connected disability (within the meaning of section 101 of title
			 38, United States Code),(ii)has not served on extended active duty (as such term is used in section 51(d)(3)(B)) in the Armed
			 Forces of the United States on any day during the 60-day period ending on
			 the hiring date, and(iii)provides to the employer a copy of the individual's DD Form 214, Certificate of Release or
			 Discharge from Active Duty, that includes the nature and type of
			 discharge.(4)ElectionAn employer may elect not to have this subsection apply.  Such election shall be made in such
			 manner as the Secretary may require.(5)Coordination with work opportunity creditFor coordination with the work opportunity credit, see section 51(3)(D)..(b)Coordination with work opportunity credit(1)In generalParagraph (3) of section 51 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new subparagraph:(D)Denial of credit for veterans subject to 50 percent payroll tax holidayIf section 3111(d)(1) (as amended by the Veterans Hiring Act) applies to any wages paid by an employer, the term qualified veteran does not include any individual who begins work for the employer during the holiday period (as
			 defined in section 3111(d)(2)) unless the employer makes an election not
			 to have section 3111(d) apply..(2)Conforming amendmentSubsection (c) of section 51 of such Code is amended by striking paragraph (5).
